44 N.Y.2d 687 (1978)
Harry B. Frank et al., Appellants,
v.
State of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued March 22, 1978.
Decided March 28, 1978.
Fred Queller for appellants.
Louis J. Lefkowitz, Attorney-General (Daniel M. Cohen and Samuel A. Hirshowitz of counsel), for respondents.
Henry J. Smith, Thomas D. Warren and Gerald Nolan for New York State Bar Association, amicus curiae.
Michael A. Cardozo, Bettina B. Plevan and Richard N. Gilberg for Association of the Bar of the City of New York, amicus curiae.
Roger Bryant Hunting for Committee for Modern Courts, Inc., and others, amici curiae.
Judges JASEN, GABRIELLI, JONES, WACHTLER and COOKE concur; Chief Judge BREITEL and Judge FUCHSBERG taking no part.
*689MEMORANDUM.
The order appealed from should be affirmed, without costs, on the opinion of Mr. Justice J. IRWIN SHAPIRO at the Appellate Division. In addition we would note our approval of the conclusion in that opinion (61 AD2d 466, n 2) that under the Constitution it is only the succeeding Legislature, here the 1977 Legislature, which had the authority and "the duty * * * to submit each proposed amendment or amendments to the people * * * in such manner" as it shall prescribe (NY Const, art XIX, § 1). In our view that is precisely what the Constitution provides and, of course, that is exactly what was done in this case.
Order affirmed, without costs, in a memorandum.